DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election of Group I in the reply filed on 08/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner asked for a restriction between Groups I (claims 1-2, 4-5, 7-8, 18-26, and 32-34) and Group II (Claims 10-12, 15-17, and 27-31). Applicants provided a compliant election of Group I (claims 1-2, 4-5, 7-8, 18-26, and 32-34). 
Applicant’s election of species without traverse in the reply filed on 08/26/2022 is acknowledged.
Examiner asked for a species election of 1) Mu opioid receptor antagonist, 2) A2AR agonist, 3) A1AR antagonist, and 4) route of delivery. 
Applicants provided a compliant election of 1) naloxone, 2) clonidine, 3) prazosin, and 4) intramuscular injection. A search for Applicants’ elected species, above, retrieved applicable prior art. See “SEARCH 6” in enclosed search notes. 
Claims 10-12, 15-17, 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.
Claims 1-2, 4-5, 7, 8, 18-26, and 32-34 have been examined on the merits. 
However, the full scope of claim 1 has yet to be search for double patent and prior art following Markush search practice. Note that double patent and prior art has only been searched for applicants elected species, defined above. 
The next Office Action will properly be made FINAL if:
(1)       Applicants fail to overcome any rejection made in this Non-Final necessitating maintenance of the rejection; and/or 
(2)       Applicants overcome the prior art which requires an extension of Markush search, said search extension retrieving new prior art; and/or 
(3)       Applicants’ claim amendments necessitate new grounds for rejections.  MPEP 803.02(III)(D) applies.
Current Status of 17/266,960
This Office Action is responsive to the amended claims of 08/26/2022.
Previously presented claims 1-2, 4-5, 7-8, 18-26, and 32-34 have been examined on the merits. 
Priority
This application has priority claimed to PCT/US2019,045786, filed on 08/08/2019, which claims priority to 62/828,914, filed on 04/03/2019, and 62/716,291, filed on 08/08/2018. 
The claims find support from 62/716,291. Therefore, 08/08/2018 is assigned as the instant application’s effective filing date.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/08/2021, 07/30/2021, 10/05/2021, 02/24/2022, 05/04/2022, 09/02/2022, 09/02/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1 and 18, as well as dependent claims 2, 4-5, 7-8, 18-26 and 32-34, are objected to because of the following informalities:  Claim 1 says “a α2-adrenergic”. Claim 18 says “a anticholinergic agent” and “a anticonvulsant”. Applicants should revise claims to replace “a” with  -- an -- .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term “preferentially” in claims 5 and 12 is a relative term which renders the claim indefinite. The term “preferentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “preferentially” renders the claims indefinite because there is no quantifiable amount that the antagonist targets the alpha 1-adrenergic receptor subtype 1D compared to the other subtypes. For example, the artisan questions if the antagonist targeting the alpha 1-adrenergic receptor subtype 1D needs to bind to the alpha 1-adrenergic receptor subtype 1D 100% of the time, 50% of the time, or some other percentage of the time to qualify as “preferentially”. 
Applicants should revise claim 5 to delete the term “preferentially”. 
Nota bene, withdrawn claim 12 also has this same problem.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 18-21, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over: 
COLEMAN (US 2008/0146549 A1), as referenced in the IDS of 02/08/2021
as evidenced by: 
FDA (“Ultram”, FDA, Reference ID: 4145191, September 5, 2017), as referenced in PTO-892 page 1 line U, 

Determining the scope and contents of the prior art
COLEMAN teaches Abstinence (from opioids) programs suffer from two problems. Firstly, detoxification is difficult and often unsuccessful. Secondly, patients find it difficult to stay abstinent. Inpatient and outpatient detoxification treatments that use supportive medications are often found to be expensive, uncomfortable, and are often not completed (paragraph [0004]). 
COLEMAN teaches a patient addicted to oxycontin being administered Valium, Zyprexa, and Ultram in the office with intake counselor and physician oversight, a clonidine patch (for a week), and an intravenous administration of naloxone, and an implanted sustained release pellet of naltrexone (paragraph [0040]). COLEMAN teaches a treatment of clonidine, applicants’ elected A2AR agonist, and naloxone, applicants’ elected Mu opioid receptor antagonist (paragraph [0040]). This helps teach claim 1. 
COLEMAN teaches the use of a carrier in the intravenous administration (paragraph [0034]). COLEMAN administers the composition intravenously and “the choice of carrier will depend upon the route of administration of the composition” (paragraphs [0040] and [0034]). COLEMAN teaches parenteral administration where the pharmaceutical composition of the present invention is combined with a sterile aqueous solution, containing sodium chloride, glycine (paragraph [0031]). The examiner interprets the above COLEMAN’s teaching as requiring a carrier for parenteral administration (paragraph [0031]). This helps teach claims 1, 19-21, and 32-33. 
COLEMAN administers the treatment for an opioid addicted human patient (para [0040]). Thus, the examiner interprets each component part of the treatment was formulated for delivery to a “subject”. This helps teach claim 7. 
COLEMAN also administers Ultram to the patient (paragraph [0040]). 
FDA is relied upon for the beneficial teachings that Ultram is brand name of Tramadol, which is an opiate and would act as an opioid agonist (page 3 first paragraph). The examiner interprets an opioid receptor subtype agonist, as stated in the instant claims, to be the same as an opioid agonist, absent evidence to the contrary. Also, because opioid receptor subtype agonist works on all subtypes of opioid receptors, including mu receptors, the examiner also interprets opioid receptor subtype agonist to be a mu opioid receptor agonist. This teaches claim 18. 

Ascertaining the differences between the prior art and the claims at issue
While COLEMAN teaches a treatment of clonidine, applicants’ elected A2AR agonist, and naloxone, applicants’ elected Mu opioid receptor antagonist (paragraph [0040]), teaches administration routes and a carrier (paragraphs [0040], [0034], [0031])., and an additional agent of Ultram (paragraph [0040]), COLEMAN does not teach a singular pharmaceutical composition comprising everything in claim 1. 

Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of Mu opioid receptor antagonists and alpha 2-adrenergic receptor agonists and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of Mu opioid receptor antagonists and alpha 2-adrenergic receptor agonists and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 1, 7, 18-21, and 32-33 are prima facie obvious in light of COLEMAN (as evidenced by FDA). 
The artisan would have been motivated to increase patient compliance by formulating the treatment of COLEMAN into a singular injected pharmaceutical composition. The artisan would expect that the effectiveness of the components (clonidine and naloxone) of COLEMAN’s treatment (COLEMAN paragraph [0040]) to be retained in a pharmaceutical composition. The artisan would have also been expected to include the carrier from the component parts’ intravenous administration (COLEMAN paragraph [0034]) when combining the treatment into a pharmaceutical composition. 
The artisan would have been motivated by the comfort and ease of intramuscular injection’s administration to increase patient compliance (COLEMAN paragraph [0004]). Injection administration also requires a carrier (COLEMAN paragraph [0031]). The artisan would have been expected to use intramuscular injection and would expect that the components COLEMAN’s treatment (COLEMAN paragraph [0040]) and carrier (COLEMAN paragraph [0031]) to retain their effectiveness in intramuscular injection. This teaches claims 1, 19-21, and 32-33.
The artisan would have also been expected to formulate the pharmaceutical composition for delivery to a subject suffering from opioid addiction. COLEMAN treats a patient (paragraph [0040]). This teaches claim 7. 
The artisan would have been motivated to also administer Ultram to the patient as in COLEMAN’s treatment (paragraph [0040]). Ultram is brand name of Tramadol, which is an opiate and would act as an opioid agonist (FDA page 3 first paragraph). The examiner interprets an opioid receptor subtype agonist, as stated in the instant claims, to be the same as an opioid agonist, absent evidence to the contrary.  Also, because opioid receptor subtype agonist works on all subtypes of opioid receptors, including mu receptors, the examiner also interprets opioid receptor subtype agonist to be a mu opioid receptor agonist. This teaches claim 18. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-2, 4-5, 7-8, 18-26, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over: 
COLEMAN (US 2008/0146549 A1), as referenced in the IDS of 02/08/2021
as evidenced by: 
FDA (“Ultram”, FDA, Reference ID: 4145191, September 5, 2017), as referenced in PTO-892 page 1 line U, 
in view of 
OZDOGAN (Ozdogan et al., “Influence of prazosin and clonidine on morphine analgesia, tolerance and withdrawal in mice”, European Journal of Pharmacology, Vol. 460, pages 127–134, December 24, 2002), as referenced in PTO-892 page 1 line V, 
in view of 
DOCHERTY (J. R. Docherty, “Prazosin has low potency at α1A -adrenoceptors and high potency at α1D-adrenoceptors in rat vas deferens”, Autonomic and Autacoid Pharmacology, Vol. 33 Issue 3-4, Pages 49-57, September 18, 2013), as referenced in PTO-892 page 1 line W,  
and in view of 
MEDLINE (“Naloxone Injection”, MedlinePlus, pages 1-5, 02/15/2016), as referenced in PTO-892 page 1 line X. 

Claim 1 is drawn to a pharmaceutical composition comprising a mu opioid receptor antagonist, an Alpha2-adrenergic receptor agonist (A2ARA), and a carrier. Claim 2 is drawn to the composition further comprising an alpha1-adrenergic receptor antagonist (A1ARA). Claims 4 and 5 are drawn to A1ARA that preferentially targets subtype 1D. Claim 7 is drawn to the composition formulated for delivery to a subject. Claim 8 is drawn to a kit. Claim 18 is drawn to an additional agent, such as opioid receptor subtype agonist. Claims 19-21 and 23-25 are drawn to clonidine and naloxone, applicants elected species. Claim 22 is drawn to the A1ARA is selective or not selective A1ARA. Claim 26 is drawn to the kit further comprising A1ARA. Claims 32-34 are drawn to administration.
Determining the scope and contents of the prior art
COLEMAN as evidenced by FDA teach claims 1, 7, 18-21, and 32-33, supra.
COLEMAN teaches naloxone can be administered intravenously or intramuscularly (paragraph [0024]). This helps teach claims 32, and 33. 
COLEMAN teaches formulations of the composition can be conveniently presented in a unit dosage (examiner interprets “unit dosage” as synonymous with “premeasured single dose”, absent evidence to the contrary) (paragraph [0034]). This helps teach claims 34. 
OZDOGAN teaches chronic administration of the a2-adrenoceptor agonist (clonidine) caused downregulation of a1-adrenoceptors, which was capable of attenuating opioid withdrawal (page 127 right col.). Prazosin, Applicant’s elected A1ARA, also is known in the art to attenuate opioid withdrawal (left col. page 169).  OZDOGAN teaches the downregulation of a1-adrenoceptors, as well as administering prazosin, may thus decrease the severity of opioid withdrawal signs (page 169). Prazosin attenuates morphine withdrawal in a way which is not dependent on a2A-adrenoceptor activation (page 169). This helps to teach claim 2.
DOCHERTY teaches that prazosin is an A1ARA that targets A1ARA subtype 1D preferentially (page 1). This teaches claims 4 and 5, and helps teach claim 22. 
MEDLINE teaches Naloxone injection and naloxone prefilled auto-injection device (Evzio) are used along with emergency medical treatment to reverse the life-threatening effects of a known or suspected opiate (narcotic) overdose (page 1). This helps teach claim 32 and 33. 
MEDLINE teaches the Naloxone injection coming with written instructions (bottom page 1). MEDLINE additionally teaches an automatic injection device with electronic voice system that provides step by step directions for use in an emergency (top of page 2). MEDLINE teaches that family members, caregivers, or people who spend time with the patient are able to administer the automatic injection device (page 1). The examiner interprets the automatic injection device with written and auditory instructions as a kit. This helps teach claims 8, 23-26, and 34. 

Ascertaining the differences between the prior art and the claims at issue
While COLEMAN as evidenced by FDA teaches the composition of clonidine and naloxone (pages 1, 5, 7, and 8), COLEMAN does not teach alpha 2-adrencoceptor antagonist, intramuscular injection, or a kit.  
While OZDOGAN teaches Prazosin, Applicant’s elected A1ARA, attenuating opioid withdrawal (left col. page 169), OZDOGAN does not teach all the limitations of the instant claims. 
While DOCHERTY teaches that prazosin is an A1ARA that targets A1ARA subtype 1D preferentially (page 1), DOCHERTY does not teach all the limitations of the instant claims.  
While MEDLINE teaches Naloxone injection and naloxone prefilled auto-injection device (page 1), and written and auditory instructions for said device (bottom page 1), intramuscular injection, MEDLINE does not teach all the limitations of the instant claims. 

Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of Mu opioid receptor antagonists and alpha 2-adrenergic receptor agonists and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of Mu opioid receptor antagonists and alpha 2-adrenergic receptor agonists and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 1-2, 4-5, 7, 8, 18-26, and 32-34 are prima facie obvious in light of the combination of references COLEMAN (as evidenced by FDA), OZDOGAN, DOCHERTY, and MEDLINE. 
The artisan would have been motivated to add an a1-adrenoceptors (such as Prazosin) to the composition of COLEMAN in order to reduce the severity of an opioid withdrawal. The artisan would have been motivated by OZDOGAN’s teaching that the downregulation of α1-adrenoceptors can lessen opioid withdrawal symptoms (page 169). The artisan would have expected that prazosin to also decrease the severity of opioid withdrawal symptoms (page 169). Additionally, because prazosin (Applicants’ elected A1ARA) is independent from A2ARA activation, the artisan would be motivated to strengthen the composition of COLEMAN with another mechanism. The artisan would further expect that prazosin would not affect the A2ARA or mu opioid receptor pathways and would lessen the severity of opioid withdrawal symptoms. This teaches claims 1-2, 7, and 18-21.
The artisan would expect that prazosin is an A1ARA that targets A1ARA subtype 1D preferentially (DOHERTY page 1). This teaches claims 4-5 and 22. 
Furthermore, the artisan would be motivated to administer the pharmaceutical composition, above, in a pharmaceutical kit because of the convenience (COLEMAN paragraph [0034]) and effectiveness in reversing an opiate overdose (MEDLINE page 1). The auditory instructions and automatic injection device both help deliver and prevent confusion in administrating pharmaceutical compositions used for reversing opiate overdoses (MEDLINE pages 1-2). Furthermore, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. See MPEP 2112.01(III). This teaches claims 8, and 23-26.
The artisan would have been motivated to improve COLEMAN’s pharmaceutical composition, which was administered in a medical office with professional supervision (COLEMAN paragraph [0040]), with MEDLINE’s teachings of a kit, comprising of an automatic injection device and auditory/written instructions with intramuscular administration (MEDLINE pages 1-2). MEDLINE’s kit can be administered by people with less skill than a physician (MEDLINE page 1). For a person having an opioid overdose, there is a greater chance of survival because there is a greater chance for a person able to operate MEDLINE’s kit verses physician or doctor passing by. The artisan would expect that COLEMAN’s pharmaceutical composition to be compatible with intramuscular administration (COLEMAN paragraph [0024]) and be compatible within a singular or unit dosage (COLEMAN paragraph [0034]). This teaches claims 32-34. 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
COLEMAN (US 2008/0146549 A1), as referenced in the IDS of 02/08/2021
as evidenced by: 
FDA (“Ultram”, FDA, Reference ID: 4145191, September 5, 2017), as referenced in PTO-892 page 1 line U, 
In view of 
 UNODC (“Opioid overdose: preventing and reducing opioid overdose mortality”, UNODC, June 2013), as referenced in PTO-892 page 2 line U, 
In view of 
FUDIN (Fuden et al., “Opioid Withdrawal: A new look at medication options”, Pract Pain Manag. Nov 10, 2015), as referenced in PTO-892 page 2 line V
And in view of
JANORA (Jandora, “Hospital Based Pain Management” April 15, 2008), as referenced in PTO-892 page 2 line W. 

Claim 1 is drawn to a pharmaceutical composition comprising a mu opioid receptor antagonist, an Alpha2-adrenergic receptor agonist (A2ARA), and a carrier. Claim 18 is drawn to an additional agent, such as opioid receptor subtype agonist. 

Determining the scope and contents of the prior art
COLEMAN as evidenced by FDA teaches claims 1, 7, 18-21, and 32-33, supra. COLEMAN and FDA taught above opioid agonist.
UNODC teaches naloxone as an opioid receptor antagonist for the emergency response of an opioid overdose (page 1 first paragraph and page 7). Since claim 18 does not specify a subtype of opioid receptor antagonist, the examiner interprets “opioid receptor subtype antagonist” to be equivalent to opioid receptor antagonist. Additionally, since opioid receptor antagonists work on all subtypes include mu receptors, the examiner also interprets this as a long-acting mu opioid receptor antagonist of claim 18. This teaches opioid subtype receptor antagonist and long-acting mu opioid receptor antagonist of claim 18. 
UNODC teaches that in a fatal overdose, the victim’s breathing slows to the point where oxygen levels in the blood fall below the level needed to transfer oxygen to the vital organs, which is respiratory depression (bottom of page 1). UNODC teaches that in fatal opioid overdoses, benzodiazepines are often present (page 5 section B). UNODC further teaches that opioid receptors and GABA receptors are involved in mediating respiration, and activating both opioid receptors and GABA receptors are more likely to induce respiratory depression (page 5 section B). A respiratory stimulant, by definition, would aid in increasing respiratory function and could come to the rescue.  Additionally, a GABA/benzodiazepine receptor complex antagonist would inhibit GABA/benzodiazepine receptor complex. Both would help treat respiratory depression.  This helps teach a centrally- acting or peripherally acting respiratory stimulant and GABA/benzodiazepine receptor complex antagonist of claim 18. 
UNODC teaches that the ideal dose of naloxone is one that improves respiration without inducing opioid withdrawal (page 8 top). UNODC teaches that in doubt, it is better to err on the side of too large dose of naloxone rather than too low of a dose (page 8 top). Preemptively administering a small amount of opioid receptor agonist during a large dose of naloxone would prevent opioid withdrawal caused by the large dose of naloxone. The artisan would have been motivated to administer a small amount of opioid receptor agonist while administering large dose of naloxone, as this is the norm in the art (page 8 top).  This helps teach an opioid receptor agonist of claim 18. 
FUDIN teaches administering a1-adrenergic receptor antagonist lessens the symptoms of opioid withdrawal especially somatic or pain related symptoms (table 2 page 5 and page 6). This helps teach a1-adrenergic receptor antagonist of claim 18. 
FUDIN teaches that the majority of opioid withdrawal symptoms reflect increased activity of the autonomic nervous system (page 3). FUDIN also teaches the opioid withdrawal symptoms of lacrimation, rhinorrhea, yawning, and sweating, restless sleep, weakness, chills, nausea and vomiting, muscle aches, and involuntary movements, hypotension, bradycardia, hypothermia, mydriasis, and decreased responsiveness of the respiratory system to carbon monoxide (page 3). 
FUDIN teaches Orphenadrine, a commonly used muscle relaxant (interpreted to be a muscle paralytic), is an anticholinergic medication which can be used to treat opioid withdrawal (page 9). 
JANORA teaches cyclobenzaprine or other anti-spasmodic (interpreted to be anticonvulsant) for muscle spasms to help opioid induced hyperalgesia (slide 65). 
JANORA teaches membrane stabilizers as therapeutic options to help opioid induced hyperalgesia (slide 64). 
Ascertaining the differences between the prior art and the claims at issue
While COLEMAN as evidenced by FDA teaches the composition of clonidine and naloxone, COLEMAN does not teach all the additional agents in claim 18.   
While UNODC teaches the usefulness of opioid receptor subtype antagonist, long acting mu opioid receptor subtype antagonist, centrally- acting or peripherally acting respiratory stimulant and GABA/benzodiazepine receptor complex antagonist, and opioid receptor agonist in aiding opioid withdrawal (pages 1, 5, 7, and 8), UNODC does not teach the limitations of claim 1. 
While FUDIN teaches a1-adrenergic receptor antagonist as an agent that attenuates opioid withdrawal (table 2 page 5) and anticholinergic medication used for the same (page 9), FUDIN does not teach the limitations of claim 1. 
While JANORA teaches cyclobenzaprine or other anti-spasmodic for muscle spasms to help opioid induced hyperalgesia (slide 65), and membrane stabilizers as therapeutic options to help opioid induced hyperalgesia (slide 64), JANORA does not teach the limitations of claim 1. 

Resolving the level of ordinary skill in the pertinent art
The level of ordinary skill in the art is represented by an artisan who has sufficient background in the development, and chemical synthesis, of Mu opioid receptor antagonists and alpha 2-adrenergic receptor agonists and possesses the technical knowledge necessary to make adjustments to the compounds to optimize/enhance the pharmacokinetic properties of the compounds and their effectiveness.  Said artisan has also reviewed the problems in the art as regards to bioavailability of Mu opioid receptor antagonists and alpha 2-adrenergic receptor agonists and understands the solutions that are widely-known in the art.

Considering objective evidence present in the application indicating obviousness or nonobviousness
The instant claims 1 and 18 are prima facie obvious in light of the combination of references COLEMAN (as evidenced by FDA), UNODC, FUDIN, and JANORA. 
The artisan would be motivated and expected to tailor a medical treatment to help a specific patient as COLEMAN does (paragraph [0040]) because of the range of symptoms someone can experience during opioid withdrawal (FUDIN page 3). The artisan would have been expected to use different medications to treat these different symptoms. The artisan would have been motivated to combine COLEMAN’s composition with other additional agents of claim 18 in order to help manage all the symptoms of opioid withdrawal. 
Furthermore, the artisan would be motivated and expected to use naloxone as an opioid receptor antagonist for the emergency response of an opioid overdose (UNODC page 1 first paragraph and page 7). Also, a large dose of naloxone, which is routine practice to give, might induce an opioid withdrawal (UNODC page 8). The artisan would be motivated to give an opioid receptor agonist and opioid receptor antagonist (naloxone) in order to prevent both an opioid overdosage as well as a naloxone-caused sudden withdrawal. Furthermore, the artisan expects that opioid receptor agonist binds to the mu subtype opioid receptor and opioid receptor antagonist inhibits the mu subtype opioid receptor. This teaches opioid receptor antagonist, long acting Mu opioid receptor antagonist, opioid receptor agonist, and Mu opioid receptor agonist of claim 18. 
The artisan would have been motivated to reverse opioid overdose caused respiratory depression, which causes death (UNODC page 5 section B). The artisan would be motivated to administer a respiratory stimulant, which by definition would aid in increasing respiratory function. The artisan would also be motivated to administer GABA/benzodiazepine receptor complex antagonist because the activation of GABA, at least in part, induces respiratory depression (page 5 section B). The artisan would expect that GABA/benzodiazepine receptor complex antagonist to inhibit GABA receptor and aid in treating or slowing the progression of respiratory depression.  This helps teach a centrally- acting or peripherally acting respiratory stimulant and GABA/benzodiazepine receptor complex antagonist of claim 18.
Additionally, depending on the opioid withdrawal symptom (FUDIN page 3), the artisan would know other medications to try, such as a1-adrenergic receptor antagonist known to lessen opioid withdrawal symptoms especially somatic or pain related symptoms (FUDIN table 2 page 5 and page 6), or anticholinergic medication (FUDIN page 9) for muscle related pain or spasms, or Orphenadrine, muscle relaxant (interpreted to be a muscle paralytic) known to lessen opioid withdrawal symptoms (FUDIN page 9).  The artisan would be expected and motivated to combine and use other medications, known to be helpful in attenuating opioid withdrawal symptoms. 
The artisan would also be motivated to attenuate opioid induced hyperalgesia to prevent opioid relapse and future overdoses and because hypersensitivity to pain would  amplify other symptoms of opioid withdrawal (FUNDIN page 3). The artisan would be expected to use anti-convulsant medications to treat muscle spasms associated with opioid induced hyperalgesia (JANORA slide 65), and/or membrane stabilizers to lessen opioid induced hyperalgesia (JANORA slide 64). 
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings.  (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7, 18-20, and 32-34 are provisionally rejected on the ground of anticipatory nonstatutory double patenting as being unpatentable over claims 1-4, 7-9, and 16-19 of copending Application No. 17/749,082 (reference application). This rejection was made with the instant claims filed 08/26/2022 and the reference claims filed on 05/19/2022. 
Although the claims at issue are not identical, they are not patentably distinct from each other because reference claim 1 anticipates instant claim 1’s composition of an alpha 2 adrenergic receptor agonist and mu receptor antagonist. Since the reference method is reversing an opioid/opiate and stimulant exposure, at least some of the mu receptor are opioid mu receptors of the instant claim 1. 
Reference claim 1, drawn to a method administering the composition to “a subject in need thereof”, also anticipates instant claim 7, drawn to “subject”. 
Reference claim 4 anticipates clonidine (applicant’s elected species) of instant claim 19. 
Reference claim 8, drawn to a composition of Mu opioid antagonist, A1ARA, and A2ARA, anticipates instant claims 1 and 2.
Reference claims 2 and 3, drawn to the a1-adrenergic receptor antagonist that preferentially targets a1-adrenergic receptor subtype 1 D, anticipates instant claims 4-5 drawn to the same.  Reference claims 2 and 3, drawn to the a1-adrenergic receptor antagonist that preferentially targets a1-adrenergic receptor subtype 1 D, anticipates instant claim 22, drawn to a1-adrenergic receptor antagonist is selective or non-selective. 
Reference claim 9, drawn to using a composition of Mu opioid antagonist, A1ARA, and A2ARA, anticipates instant claims 1 and 2. 
Reference claim 7, drawn to centrally-acting or peripherally acting respiratory stimulant, a GABA/benzodiazepine receptor complex antagonist, a Mu receptor or opioid receptor subtype agonist, a long-acting Mu or opioid receptor subtype antagonist, a vasoactive agents, an anticholinergic agent, a centrally-acting a adrenergic receptor antagonist combined with a peripherally acting a adrenergic receptor antagonist, a muscle paralytic, a anticonvulsant, a membrane-stabilizing agent, anticipates instant claim 18, drawn to same.
Reference claim 19 anticipates naloxone (applicant’s elected species) of instant claim 20. 
Reference claim 4 and claim 19 anticipate naloxone (applicant’s elected species) and clonidine (applicant’s elected species), which anticipates instant claim 21. 
Reference claim 18, drawn to a premeasured single dose, anticipates instant claim 34, drawn to the same. 
Reference claim 17, drawn to administration by injection, anticipates instant claim 33, drawn to the composition being formulated for injection. 
Reference claim 16, drawn to routes of administration, anticipates instant claim 32, drawn to the same routes of administration. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
A prior art search against Applicants’ elected species retrieved applicable art. See “SEARCH 6” in enclosed search notes. IDS also provided prior art. 
Furthermore, a review of the instant application’s inventor and assignee/owner names was undertaken in the STN search results of “SERACH 6” and did not retrieve applicable double patent art. Moreover, a review of the instant application’s inventor and assignee/owner names within PALM and PE2E SEARCH Databases retrieved applicable double patent art. See “SERACH 1” through “SEARCH 4” in enclosed search notes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILLIAN A HUTTER whose telephone number is (571)272-6323. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GILLIAN A HUTTER/           Examiner, Art Unit 1625                                                                                                                                                                                             


/JOHN S KENYON/           Primary Patent Examiner, Art Unit 1625